Citation Nr: 0202417	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  97-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for degenerative 
changes in the dorsal spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by 
which the RO continued a 10 percent evaluation for 
degenerative changes in the dorsal spine.  

The Board notes that this matter was previously before the 
Board.  In August 1998, the Board remanded the case to the RO 
for development and adjudication of the issue of entitlement 
to service connection for a lumbosacral spine disorder.  By a 
May 2000 rating decision, the RO denied entitlement to 
service connection for chronic back strain.  The RO found 
that the claim was not well grounded on the basis that there 
was no nexus evidence establishing that a low back disability 
was related to any in-service disease or injury.  The veteran 
was notified of the decision, but did not submit a notice of 
disagreement (NOD).  

The Board also notes that although the remanded service 
connection issue was, at the time of the remand, considered 
inextricably intertwined with the increased rating issue on 
appeal, this does not now preclude the Board from proceeding 
with an adjudication of the dorsal spine rating issue.  On 
this point, the Board observes that the United States Court 
of Appeals for Veterans Claims (Court) has ruled that where a 
decision on one issue will have a significant impact on 
another issue, and the impact could render judicial review of 
the first issue meaningless, the two issues are considered 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  In Harris, the Court found that a claim of 
entitlement for an increased rating for anxiety neurosis, 
which had been decided by the RO and the Board, and a claim 
of entitlement to service connection of a heart disorder, 
which had not been adjudicated, were inextricably 
intertwined.  The Court held that, because the service 
connection claim remained pending, the finality doctrine 
precluded the Court from exercising jurisdiction over the 
increased rating claim.  Assuming that this doctrine applies 
to the Board, it nevertheless is inapplicable in this 
particular case because the service connection issue has now 
been decided by the RO and not appealed.  The rule regarding 
inextricably intertwined issues has not been extended to 
encompass a situation like the one now before the Board.  
Further, to do so would pit the rule against its own 
rationale-namely, furthering the interests of judicial 
economy.  In the instant case, given that an unappealed 
decision has been rendered on the issue of entitlement to 
service connection for a low back disability, the Board may 
not now exercise jurisdiction over it.  38 C.F.R. § 20.200 
(2001) (an appeal to the Board requires a notice of 
disagreement, followed by a statement of the case and a 
timely filed substantive appeal).  

With respect to the May 2000 rating decision that denied 
service connection for a low back disability, one other point 
should be made in light of a change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, the 
new law eliminated the concept of a well-grounded claim, 
redefined VA's obligations with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist a claimant in developing a 
claim that was not well grounded.  The new law was made 
applicable to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet final as of that date.  
See 38 U.S.C.A. § 5107 note (West Supp. 2001).  It also 
applies to any denial that became final during the period 
beginning July 14, 1999, if such denial was issued because 
the claim was not well grounded, and a timely motion for 
review is made.  Id.  (The veteran's attention is directed to 
these provisions because the May 2000 denial of service 
connection was because the claim was found to be not well 
grounded.)



FINDING OF FACT

The veteran's service-connected dorsal spine disability is 
productive of pain and reduced motion.


CONCLUSION OF LAW

An increased rating for degenerative changes in the dorsal 
spine is not warranted. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.71a (Diagnostic Codes 5003, 
5010, 5291) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his back pain is more severely 
disabling than that contemplated by a 10 percent rating.

Disability evaluations are determined by applying a schedule 
of ratings, which is based on the average impairment of 
earning capacity caused by a given disability.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  See 
38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

The evidence of record consists of service medical records 
which show that the veteran had physical therapy in November 
1977 for recurring back pain extending from the upper 
thoracic area to the lumbar area, with atrophy of the biceps 
muscle of the left arm.  This resulted from a static line 
jump injury around October 1975.  A December 1978 radiology 
report shows that x-rays revealed minimal degenerative 
changes, with bony spurring at the mid-dorsal vertebral 
bodies.  A March 1981 x-ray report shows minimal 
osteochondritis of the end plates of the thoracic vertebral 
bodies.  A November 1993 VA examination report presents a 
diagnosis of traumatic osteoarthritis of the thoracic spine.  
X-rays showed degenerative changes of the dorsal spine with 
minimal marginal lipping.  The report indicates that the 
veteran worked as a real estate salesman, and that he had 
pain in the lower thoracic spine, and knots between the 
scapula.  An August 1996 VA examination report shows 
complaints of occasional discomfort sleeping because of back 
pain.  A physical examination revealed tenderness to deep 
percussion in the lower dorsal area and minimal spasm of the 
paraspinal muscles bilaterally.  The report indicates that 
the radiologic examination of the thoracic spine revealed 
mild degenerative changes in the mid-thoracic spine.  The 
examiner's impression was of mild osteoarthritis of the 
thoracic spine.  

At a September 1997 hearing, the veteran's representative 
stated that the veteran had spasms two to three times a day 
and that in order to relieve the pain, the veteran took 
medication and wore a transcutaneous electrical nerve 
stimulation (TENS) unit.  The veteran testified to stiffness 
after sitting, and problems walking.  He related that he had 
had pain going down to his feet in the left leg for a very 
long time.  His spouse testified that he was unable to do 
many of the household chores.  

The veteran submitted five undated statements.  Among these 
are two statements from co-workers and one from a client.  
These statements relate that the veteran had difficulty 
standing.  They also show that he limped, used a pillow while 
sitting, applied heating pads, canceled appointments due to 
pain, and was unable to finish showing houses because of back 
pain.  There is also a statement from a broker who said that 
he had worked with the veteran, and noted that the veteran 
was forced to quit positions at area real estate offices 
because he was not able to keep office obligations because of 
severe back pain.  Finally, the veteran's spouse wrote that 
she observed the veteran in pain so severe that he could not 
get out of bed to get to work or to an appointment, that he 
was unable to do household chores, and that she massaged 
spasms in his back and applied heating pads to relieve the 
pain and spasms.  

Also included in the record is a May 1997 letter from a 
doctor of osteopathy associated with the Oakwood Healthcare 
System, which records the veteran's complaints of significant 
episodes of "muscle spasm" involving palpable lumps in the 
thoracolumbar area that resolved with heat, ultrasound, TENS 
and/or massage.  A physical examination revealed a normal 
range of motion and no muscle tension.  There was no 
tenderness, other than with percussion along the lower 
thoracic and upper lumbar vertebrae in the midline.  A 
neurologic examination of the lower extremities was negative, 
as was a straight-leg raising test.  The examiner had an 
impression of ligamentous and/or muscle problems.  A May 1997 
radiology report shows a moderate amount of degenerative 
changes throughout the dorsal spine.  There was no 
compression deformity or gross paraspinal abnormalities.  The 
report noted some punctate calcifications within the soft 
tissues of the back in the mid-dorsal region of unknown 
etiology.

A July 1997 magnetic resonance imaging (MRI) report shows an 
impression of a thoracic herniated disc at T6-T7 and 
degenerative changes at L5-S1.  In a September 1997 letter, a 
private doctor related that the herniated disk at T6-T7 
caused moderate indentation of the thoracic cord at this site 
and was a significant lesion with every likelihood of being 
the etiology of the veteran's pain.  

A December 1997 VA examination report reflects a chief 
complaint of a painful upper and lower back, with previous 
knots in the upper back.  Additionally, the veteran 
complained of experiencing trouble sleeping and awakening 
with pain.  The report relates a history of the veteran going 
to physical therapy, taking medication, and using a TENS 
unit, but not of using a back brace.  A physical examination 
revealed normal alignment and gait, no fixed deformity or 
kyphosis, minimal postural kyphosis, no spasms and good 
muscle tone.  Range of motion studies disclosed forward 
flexion of 70 degrees with complaints of pain, extension to 
30 degrees, right and left lateral bending to 25 degrees, and 
right and left rotation to 20 degrees.  Both lower limbs were 
found to be negative for any neurological deficiency.  Muscle 
tone was good, without any spasm or atrophy.  No sciatica was 
noted on leg raise.  The examiner opined that there were no 
degenerative changes significant enough to produce symptoms 
and that the herniated disk was unlikely related to the in-
service injury.  

By letter dated in March 1998, the veteran reported knotting 
and cramping most days, causing severe discomfort and 
preventing all daily activities.  He related that, as of 
February 1998, he was no longer employed with Detroit News, 
largely due to not being able to meet the job requirements of 
being on his feet for long periods of time, bending, 
stooping, and lifting, which resulted in exacerbating pain.  

A report of a VA examination conducted in October 1999 
describes the veteran as working in a real estate job, with 
the only difficulty being going up and down stairs.  The 
veteran complained of spasms between the shoulder blades and 
the center of the spine, and of constant pain mostly in the 
center and lower back, which was worse in bad weather.  He 
reported trouble lifting, bending over or picking things up.  
There was some pain in the left leg if he participated in 
some sports.  He reported sometimes having to use the TENS 
unit, but not every day.  A physical examination showed 
normal spinal alignment, no spasm of the paravertebral 
muscles, good tone, and non-tender and normally prominent 
spinous processes in the midline.  The examiner diagnosed 
subjective complaints of back pain without any objective 
evidence of orthopedic pathology except the radiologist's MRI 
reports.  The examiner opined that there was no clinical 
evidence of any residual of trauma in the upper or lower 
back.  Further, he related that the conditions of the upper 
and lower back were intermingled, indistinguishable and 
inseparable as to the relationship between the accident and 
the present subjective complaints.  

During an October 1999 neurological examination, the veteran 
indicated that he had constant shooting pain radiating down 
the left leg, which was aggravated by weather, lawn mowing, 
bending, or twisting.  The veteran reported numbness of the 
small toe on the left side, but no pain or paresthesia on the 
right side.  The veteran was unable to feel sharp touch of 
the small toe on the left.  He had difficulty getting in and 
out of the car, and his work was affected by the back pain, 
which resulted in his being unable to keep appointments.  The 
examiner noted that the cranial nerves were intact, that 
there was no motor or sensory deficit, and that reflexes were 
3+ bilaterally.  There was mild decrease in pinprick of the 
left little toe laterally.  Vibration and position sense were 
intact bilaterally, Romberg was negative, there were no 
cerebellar signs, and there was no pedal edema.  The results 
of electromyographic (EMG) and nerve conduction studies of 
the lower extremities were normal.  A MRI of the back showed 
a small right paracentral disk herniation at L5-S1, which 
only mildly effaced the ventral sac.  There was no central 
canal or neural foraminal stenosis.  The examiner diagnosed a 
history of back injury sustained in service and a history of 
radicular pain in the left leg and numbness in the left 
little toe, with normal EMG and nerve conduction studies of 
bilateral lower extremities.  The examiner opined that his 
complaints of radicular pain in the left leg and numbness of 
the left little toe were unlikely related to his in-service 
back injury. 

Outpatient VA records show that the veteran was treated by VA 
in February 2000, during which time he reported that the 
backache was reasonably controlled and that he was able to do 
normal daily activities. 

As noted above, the RO rated the veteran's service-connected 
disability as 10 percent disabling under Diagnostic Code 
5010-5003.  38 C.F.R. § 4.71a.  Pursuant to Diagnostic Code 
5010, traumatic arthritis is rated as degenerative arthritis 
under Diagnostic Code 5003, which prescribes that arthritis 
established by x-ray findings be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Code 5291).  38 C.F.R. § 4.71a (2001).  Under Diagnostic Code 
5291, a maximum rating of 10 percent is assigned for moderate 
or severe limitation of motion of the dorsal spine.  38 
C.F.R. § 4.71a (2001).  (The terms "thoracic spine" and 
"dorsal spine" are synonymous.  See Reiber v. Brown, 7 Vet. 
App. 513, 515 (1995), citing WEBSTER'S MEDICAL DESK 
DICTIONARY 715 (1986).)

In the present case, given that the veteran is rated at the 
maximum 10 percent rating for his service-connected 
degenerative changes in the dorsal spine, he is not entitled 
to a higher rating for this service-connected disability 
based on the arthritis and limitation of motion diagnostic 
codes.  See 38 C.F.R. § 4.71a, Codes 5003, 5010, 5291 (2001).  
This is because a 10 percent rating for limitation of motion 
or x-ray evidence of degenerative arthritis in a group of 
minor joints, see 38 C.F.R. § 4.45 (dorsal vertebrae are 
considered a group of minor joints), is the highest 
assignable rating.  Significantly, the Court has held that, 
where a veteran is already receiving the maximum disability 
rating available for limitation of motion of a service-
connected disability, further analysis of an increased rating 
for the disability based on functional loss due to pain is 
not appropriate.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

The Board has also examined all other diagnostic codes 
potentially applicable in cases of degenerative joint disease 
of the thoracic spine.  Since there is no evidence of 
ankylosis of the spine, Diagnostic Code 5286 (complete bony 
fixation (ankylosis) of the spine) and Diagnostic Code 5288 
(ankylosis of the dorsal spine) are not applicable.  
38 C.F.R. § 4.71a.  Additionally, the veteran is not service-
connected for disc disease, cord involvement due to fracture, 
abnormal mobility requiring a neck brace, or demonstrable 
deformity.  Therefore, the criteria of Diagnostic Code 5285 
(residuals of a fracture of a vertebra) or Diagnostic Code 
5293 (intervertebral disc syndrome) are not met.  Id.  

In exceptional cases where a schedular evaluation is found to 
be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (2001), 
the Under Secretary for Benefits or Director of the 
Compensation and Pension Service is authorized to approve, 
upon field station submission, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  The Court has held that the Board is precluded from 
assigning an extra-schedular rating in the first instance 
(i.e., without prior referral by an agency of original 
jurisdiction to the Under Secretary for Benefits or Director 
of the Compensation and Pension Service, and a decision by 
either of those officials to award or deny an extra-schedular 
evaluation).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 
(1996).  The Board may, however, consider "whether referral 
to the appropriate first-line officials is required." Id. at 
95; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); VAOPGCPREC 6-96.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular evaluation 
pursuant to § 3.321(b)(1).  It is the Board's decision that 
no such referral is warranted.  The degenerative changes in 
the veteran's dorsal back, without consideration of other 
non-service-connected back problems have not produced 
impairment of earning capacity beyond that contemplated by 
the VA rating schedule.  The evidence here does not present 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
standards.  Although, the evidence indicates that the 
veteran's real estate job is affected by the pain from his 
back disability, the rating assigned for his impairment 
already contemplates a reduction in earning capacity on 
account of such a problem.  38 C.F.R. §§ 4.40, 4.45, 4.71a 
(Diagnostic Code 5291) (2001).  Absent unusual problems not 
addressed by applicable rating criteria, referral for 
consideration of an extra-schedular rating is not warranted.  
Therefore, the claim is denied.

As already noted, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 which made significant changes in the law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  In August 2001, VA promulgated 
regulations implementing the new law.  66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The new law applies to 
all claims filed on or after the date of the Act, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  The 
changes include an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, and specific standards for providing 
assistance to a veteran in the development of evidence.  

In this case, the veteran was informed of the evidence 
necessary to substantiate his claim for an increase by way of 
the 1996 rating decision, a November 1996 statement of the 
case, and January 1998, October 2000, and April 2001 
supplemental statements of the case.  Additionally, the Board 
notes that the veteran was provided several VA examinations, 
with x-ray evidence obtained.  Findings necessary to rate the 
veteran's disability were made, and opinions were provided on 
the salient medical questions.  Although the most recent 
examination was in 1999, there are subsequently prepared 
outpatient records that allow for application of the rating 
criteria.  Also, the veteran was provided notice of the 
provisions of the Act in the April 2001 supplemental 
statement of the case.  The Board acknowledges that during 
the hearing on appeal, the veteran mentioned having a private 
physician.  While letters from private physicians are part of 
the record, there are no such letters after the hearing date.  
It appears that the RO did not attempt to obtain any such 
records.  Nevertheless, the veteran's representative 
submitted a post-hearing letter stating that the veteran had 
no further documentation to provide.  This fact, combined 
with the fact that the veteran is already receiving the 
maximum schedular rating, persuades the Board that a remand 
for further development would serve no meaningful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

	(CONTINUED ON NEXT PAGE)

ORDER

An increased rating for degenerative changes in the dorsal 
spine is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

